SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

976
KA 13-00481
PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ARTHUR E. MASON, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LAW OFFICE OF GUY A. TALIA, ROCHESTER (GUY A. TALIA OF COUNSEL),
FOR DEFENDANT-APPELLANT.

KRISTYNA S. MILLS, DISTRICT ATTORNEY, WATERTOWN (PATRICIA L. DZIUBA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered July 18, 2012. The judgment convicted
defendant, upon his plea of guilty, of bail jumping in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Mason ([appeal No. 1] ___ AD3d ___
[Nov. 10, 2016]).




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court